Citation Nr: 1827762	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  06-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected cervical spine disability or right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran had active duty from July 1975 to August 1979.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder disability. 

The Veteran testified at Travel Board hearing before the undersigned Veteran Law Judge (VLJ) and transcript of the hearing is of record. 

The Board previously remanded this claim in September 2016, May 2010, January 2012, and October 2013 for additional development.  Unfortunately, another remand is necessary before the Board can adjudicate the claim.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim. 

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in January 2017, where he was diagnosed with right shoulder impingement syndrome and arthritis.  The examiner provided a negative nexus opinion in March 2017, where she concluded that it was less likely than not that the Veteran's recurrent dislocation, arthritis, and instability of the right shoulder were caused by his military service.  The examiner also provided an addendum opinion, in March 2017, concluding that the Veteran's "right shoulder pathology is either directly or indirectly related to or secondary to the service connected cervical spine disability."  The examiner provided another addendum opinion in March 2011 indicating that the shoulder condition is not aggravated by service connected disabilities. 

The Board finds the aforementioned opinions inadequate.  First, the examiner's opinion does not address the Veteran's diagnosed shoulder impingement syndrome.  Nor did the examiner consider or address the Veteran's lay statement with respect to how he injured his shoulder in service.  Furthermore, the examiner's opinion does not provide a full rational to support the conclusion that the shoulder pathology is unique to the shoulder. 

As to the claim that the Veteran's right shoulder condition is secondary to his knee disability, the record contains an opinion from November 2015. The Board finds that the opinion's rationale inadequate as the examiner did not fully consider the medical and lay evidence, to include considering whether the March 2013 fall caused by instability of the right knee aggravating the Veteran's right shoulder disability.

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records 

2. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the etiology of his right shoulder disability.  The examiner should identify all current right shoulder condition found. For each diagnosed right shoulder condition, the examiner is to provide an opinion answering the following questions:

Is the Veteran's right shoulder condition at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?

The examiner's opinion should address the Veteran's lay statement regarding how he injured his shoulder in service. 

In the alternative, is the Veteran's right shoulder condition at least as likely as not (50 percent or greater probability) caused by his cervical spine disability; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder condition has been aggravated by cervical spine disability?

Although the examiner should review the claims file in its entirety, his/her attention is drawn to an April 2009 letter from Dr. C. Williams noting that the Veteran had pain from his neck radiating down into his shoulders; as well as, the August 2009 private medical exam conducted by Dr. L. Stetzener. 

In the alternative, is the Veteran's right shoulder condition at least as likely as not (50 percent or greater probability) caused by his right knee disability; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder condition has been aggravated by his knee disability?

The examiner's opinion should address the Veteran's lay statement regarding his March 2011 fall. 

Although the examiner should review the claims file in its entirety, his/her attention is drawn to a July 2011 letter from Dr. J. Donnelly, where he notes that the Veteran had right shoulder pain after his fall in March 2011.  

The term "aggravated" in the above context means a worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




